Citation Nr: 1017017	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entailment to an initial evaluation in excess of 20 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

2.  Entailment to an initial evaluation in excess of 10 
percent for residuals of a right shoulder (major extremity) 
injury, status post arthroscopy.

3.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dysfunction (TMJ).

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 
1994, and from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Since that time, the Veteran's claims file has 
been transferred to the RO in Phoenix, Arizona.

The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2008.  A copy of the hearing transcript 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, these 
issues must be remanded for further development.

The Veteran was last afforded a VA orthopedic examination in 
March 2007.  During his January 2010 Board hearing, he 
reported symptoms which, by comparison to those reported in 
March 2007, indicate more severe symptomatology, to include 
radiating pain which affected his knees, ankles, and gait, as 
well as his hips and knees, occurring three times per week.  
See Transcript, pp. 3- 9.  

The March 2007 VA examination also addressed the Veteran's 
hypertension.  The examiner noted that the Veteran's 
hypertension was poorly-controlled at that time.  During the 
January 2010 Board hearing, the Veteran noted increased 
symptoms, such as pressure in his head and the feeling of 
dehydration, worsening with irritability, though he noted 
that he did not take medication in order to adequately 
control his symptoms.  See Transcript, pp. 10, 11.

Further, the Veteran noted current treatment for his TMJ 
through the Phoenix, Arizona VA Medical Center (VAMC), with 
the most recent treatment six months prior to the hearing.  
See Transcript, pp. 15, 16.  

First, the Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, the 
Veteran's claims for increased ratings for lumbar spine and 
shoulder disabilities, as well as hypertension, must be 
remanded for current VA medical opinions consistent with 
applicable rating criteria.  The medical examinations must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Regarding his claim for an increased rating for TMJ, where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Therefore, on remand, 
records from the Phoenix VAMC, from October 2005 through the 
present, should be obtained to the extent available.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
Phoenix, Arizona VAMC and request copies 
of the Veteran's outstanding treatment 
records, with a focus on records from 
October 2005 through the present.  If any 
of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Following receipt of any additional 
medical records obtained pursuant to 
this remand, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA orthopedic examination in 
order to ascertain the current nature 
and extent of the Veteran's service-
connected disabilities of the lumbar 
spine and right shoulder.  The 
examination should include all 
pertinent tests, to include range of 
motion testing.  The report must also 
include a discussion as to the extent 
to which the Veteran's disabilities 
affect his employability.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must indicate whether such a review was 
performed.  

3.  Following receipt of any additional 
medical records obtained pursuant to 
this remand, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination in order to 
ascertain the current nature and extent 
of the Veteran's service-connected 
hypertension.  The examination should 
include all pertinent tests.  The 
report must also include a discussion 
as to the extent to which the Veteran's 
disability affects his employability.  
The claims folder must be made 
available to the examiner for review, 
and the examiner must indicate whether 
such a review was performed.  

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

